DETAILED ACTION
This communication is a non-final office action on the merits on patent application 17/191273, attorney docket P290571.US.01 which has a claimed effective filing date of 03/03/2021, based on the filling date, and the application is assigned to Micron Technology Inc. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-16,18-21 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant correctly argues that the amendments to claims 7, 11 and 15 overcome the §112 rejections, which are withdrawn.  Applicant points to the antecedent for the first area and the fourth layer in claim 15 and correctly argues that the §112 rejection of claim 19 is improper, so that rejection is withdrawn.
Applicant correctly argues that the amended claim 1 overcomes the previous rejection based on figure 15 of Kuroki because the first metal level (8) of figure 15 does not include a power portion and intermediate portion since the electrode is a continuous shielding member, so the rejection based of figure 15 is withdrawn, and a new rejection based on a new mapping of figure 15 is presented below.
Applicant correctly argues that the amended claim 16 overcomes the previous rejection based on Nakamura because the intermediate layer is not between the first and second layers of Nakamura in figure 20, so the rejection based of Nakamura is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102a1/a1 as being anticipated by Lin et al.  (U.S. 2020/0058580). 

As for Claim 1,
Lin teaches in figure 1 An apparatus, comprising: 
a first conductive layer (at 315) including a power portion (310a, supplying voltage to the transistor M1) and an intermediate portion (310d), the power portion being configured to provide a power supply voltage (supplies V to be switched at the transistor); 
a second conductive layer (335); 
a third conductive layer (325) between the first conductive layer and the second conductive layer; 
a contact (323d) between the first conductive layer and the third conductive layer (31), the contact including one end coupled to the intermediate portion of the first conductive layer and another end coupled to the third conductive layer (at 330d); 
and one or more capacitor elements (C1), wherein each capacitor element of the one or more capacitor elements includes one end (at 336a) coupled to the second conductive layer and another end coupled to the third conductive layer (the lower electrode 320 is a part of 325).

As for claim 3,
Lin teaches the apparatus of claim 1, wherein at least one capacitor element of the one or more capacitor elements comprises: 
a first electrode layer (410b) including a top portion coupled to the third conductive layer (at 336b); 
a second electrode layer (320d) including a bottom portion coupled to the second conductive layer (it is continuous with the second layer); and 
an insulating layer (420a) between the first and second electrode layers and configured to insulate the first electrode layer from the second electrode layer ([0051]).

As for claim 6,
Lin teaches the apparatus of claim 1, wherein the power portion is configured to provide a power supply voltage included in a first power supply node (340a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kim et al (U.S. 2013/0242643).

As for claim 2,  
Lin teaches apparatus of claim 1, but does not teach that the third conductive layer comprises polycrystalline silicon.
However, Kim teaches in teaches in figure 3 that the intermediate wiring layer 129b may be formed of polysilicon Kim [0036]).
It would have been obvious to one skilled in the art at the effective filing date of this application to use polysilicon for the wiring of Lin because polysilicon is one a finite number of identified, predictable potential solutions for depositing of conductive material layer and would be thermally compatible with a silicon substrate and limit the migration contamination potential during subsequent processes. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of view of Do et al. (U.S. 2010/0046138).

As for claim 4,
Lin teaches the apparatus of claim 3, but does not teach that that the first electrode layer comprises a cylindrical shape with a hollow and further comprises the top portion and a side portion, wherein the insulating layer comprises a top portion and a side portion on the top portion and the side portion of the first electrode layer, respectively.
However, Do teaches in figure 7, a first electrode layer (609) comprises a cylindrical shape with a hollow and further comprises the top portion and a side portion, wherein the insulating layer (608) comprises a top portion and a side portion on the top portion and the side portion of the first electrode layer, respectively.
 It would have been obvious to one having ordinary skill in the art at the time of the invention was made to reorient the capacitor to a cap over a pillar instead of the pillar over the cup, with no change in the device’s function, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 5,
Lin in view of Do makes obvious the apparatus of claim 4,
And in the combination, Do teaches that the second electrode layer comprises a pillar shape including a top surface and a side surface on the top portion and the side portion of the insulating layer respectively, and further comprises a bottom surface on the second conductive layer (shown in figure 7).

Allowable Subject Matter
Claims 7, 8, 9-16 and 18-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

As for claim 7,
Lin teaches the apparatus of claim 6, but the prior art does not teach or make obvious a voltage of the intermediate portion of the first conductive layer is an average of the first power supply voltage of the first power node and a second power supply voltage of a second power node, the second power node being different from the first power node.

As for claim 8,
The prior art does not teach a pair of capacitors wired between the 3 conductive layers as claimed including one layer with two intermediate regions connected by a contact and two region connected to a power source by contacts.
Claims 9-15 depend from claim 8 and carry the same novel feature.

As for claim 16,
The prior art does not teach or make obvious an apparatus the includes the arrangement of elements of claim 16 including 
a second node being included in an intermediate layer between the first and second layers.
Claims 18-21 depend from claim 16 and carry the same novel arrangement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN A BODNAR/Primary Examiner, Art Unit 2893